United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF AGRICULTURE,
DISTRICT OFFICE, Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1530
Issued: March 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 21, 2008 terminating her compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective March 21, 2008.
FACTUAL HISTORY
On February 4, 1998 appellant, then a 54-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained injury on that date when she fell from a chair. The
Office accepted this claim for contusions to the back and coccyx. Appellant returned to work at
20 hours per week in a modified position on June 7, 1999. On June 27, 1999 she filed a CA-1

form alleging an injury on June 21, 1999 when she fell while attempting to sit in a chair. This
claim was accepted for neck and lumbosacral sprains. Appellant did not return to work.
The attending physician, Dr. Borina Dramov, a neurologist, continued to report that
appellant was totally disabled for work. The Office referred appellant for a second opinion
examination by Dr. Robert Ferretti, an orthopedic surgeon. By report dated October 2, 2006,
Dr. Ferretti provided a history and results on examination. He stated that he found no objective
evidence that the employment-related conditions were currently active and there were no
objective findings to support continuing complaints from the specific injuries of February 4,
1998 and June 21, 1999. Dr. Ferretti indicated that appellant was unable to work in her previous
position or in a full-time position. He noted that appellant had underlying conditions of arthritis,
hypertension and obesity, stating that the “disability is a combination of work injuries, primarily
the first with underlying conditions. The underlying conditions prevent [appellant] from
returning to her position as a [modified] office clerk…” Dr. Ferretti further stated that, if
appellant “had only residuals of her two work injuries, she would be capable of returning to at
least the modified duties she was performing beginning [June 6, 1999] up until the [June 21,
1999] injury.”
The Office requested clarification from Dr. Ferretti with respect to an employmentrelated disability. In a report dated January 17, 2007, Dr. Ferretti responded that the work
injuries occurred in conjunction with the natural progression of her nonindustrial conditions of
rheumatoid and osteoarthritis, hypertension and obesity. He further stated, “The nonindustrial
conditions are the basic factor in causing her inability to work… [Appellant’s] physical
restrictions are related solely to the effects of her nonindustrial condition.” Dr. Ferretti again
noted there were no objective findings to support continued complaints related to the work
injuries.
In a report dated December 22, 2006, Dr. Dramov diagnosed concussion with
postconcussion syndrome, cervical spondylosis with radiculopathy, lumbar radiculopathy and
left shoulder tendinitis. She opined that all of these conditions were work related and appellant
was totally disabled.
The Office found a conflict in the medical evidence existed and referred appellant to
Dr. Jack Stehr, a Board-certified orthopedic surgeon. In a report dated October 15, 2007,
Dr. Stehr provided a history, results on examination and review of medical records. He stated,
“There is no objective medical evidence that [appellant’s] work[-]related contusion to her coccyx
and low back that occurred on February 4, 1998 and her cervical and lumbosacral sprains that
occurred on June 21, 1999 are currently active and causing objective findings. Her current
symptoms are secondary to significant preexisting degenerative disc disease of her cervical and
lumbosacral spine that are well documented on x-rays.” Dr. Stehr reported no objective findings
to support that appellant’s current condition was related to the work injuries of February 4, 1998
and June 21, 1999. He concluded, “There is no medical disability connected to [appellant’s]
work injuries that would prevent [appellant] from returning to her previous position. Her current
disabilities, however, are secondary to well-established preexisting degenerative arthritis of her
cervical and lumbosacral spine, rheumatoid arthritis and obesity, all of which are not work
related.”

2

In a letter dated January 11, 2008, the Office notified appellant of a proposed termination
of compensation for wage-loss and medical benefits, based on the weight of the medical
evidence as represented by Dr. Stehr. Appellant submitted a report dated January 26, 2008 from
Dr. Dramov, who again opined that appellant was totally disabled due to her employment-related
injuries. Dr. Dramov stated that magnetic resonance imaging (MRI) scan from 1999 showed
cervical disc disease and lumbar herniated discs. She also stated that appellant was working with
rheumatoid arthritis at the time of both her injuries and all residuals and disability were caused
by the employment incidents.
By decision dated March 21, 2008, the Office terminated compensation for wage-loss and
medical benefits. It found the weight of the evidence was represented by Dr. Stehr.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for
medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition that require further medical treatment.3
The Federal Employees’ Compensation Act provides that, if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician who shall make the examination.4 The
implementing regulations state that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is
called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.5
It is well established that, when a case is referred to a referee physician for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background, must be given special weight.6

1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

4

5 U.S.C. § 8123.

5

20 C.F.R. § 10.321 (1999).

6

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

ANALYSIS
The accepted conditions in this case were contusions to the back and coccyx, as well as
cervical and lumbosacral sprains. For these conditions, it is the Office’s burden of proof to
terminate compensation. There was a conflict between the attending physician, Dr. Dramov, and
the second opinion physician, Dr. Ferretti, regarding a continuing employment-related disability.
Dr. Dramov opined that appellant was totally disabled as a result of her employment-related
injuries, while Dr. Ferretti indicated that any current work restriction was related to the
underlying, nonemployment-related arthritis, hypertension and obesity.
The Office asked the referee physician, Dr. Stehr, to provide an opinion as to whether the
accepted contusions and sprains were currently active and causing objective findings. Dr. Stehr
provided a rationalized medical opinion on the issues presented. He offered a complete history
and reviewed medical records. Dr. Stehr opined that there was no objective evidence that the
employment injuries were currently active. He found that the current symptoms were secondary
to preexisting arthritis and obesity, which were not employment related.
As noted above, the opinion of a referee physician, when based on a complete
background and supported by medical rationale, is entitled to special weight. The Board finds
that Dr. Stehr’s opinion is entitled to special weight and represents the weight of the medical
evidence in this case. The Office met its burden of proof to terminate compensation for wageloss and medical benefits based on the accepted conditions.
With respect to the diagnoses provided by Dr. Dramov, including postconcussion
syndrome, cervical spondylosis with radiculopathy, lumbar radiculopathy and left shoulder
tendinitis, it is appellant’s burden of proof to establish the diagnosed conditions as employment
related. Once established as employment related, appellant would have to show she had
continuing residuals of the condition or continuing disability after March 21, 2008.7 Dr. Dramov
opined in the December 22, 2006 report that the employment injuries caused damage to the back
involving the L5-S1 nerve root, without providing additional medical rationale or explaining
how appellant’s current condition was causally related to the employment injuries. She stated
the neck symptoms had worsened, without explaining why she felt the condition was causally
related to the employment incidents in 1998 and 1999. That, appellant was working with a
preexisting arthritis at that time does not explain how reported neck or back symptoms in 2008
are employment related. Dr. Dramov does not provide a rationalized medical opinion
establishing an additional employment-related condition with continuing residuals or disability.8
The Board finds appellant did not meet her burden of proof regarding additional diagnosed
conditions.

7

See Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Appellant submitted additional medical evidence after the March 21, 2008

4

CONCLUSION
The Office met its burden of proof to terminate compensation for wage-loss and medical
benefits for the accepted employment injuries as of March 21, 2008. Appellant did not meet her
burden of proof to establish additional employment-related conditions or disability.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2008 is affirmed.
Issued: March 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

